 334DECISIONSOF NATIONALLABOR RELATIONS BOARDDaniel OrnamentalIron Co.,Inc.andShopmen's Lo-cal Union#539 of the International Association ofBridge,Structural&Ornamental IronWorkers,AFL-CIO,Petitioner.Case 10-RC-8870February 7, 1972DECISION ON REVIEWBY MEMBERSFANNING, JENKINS, AND KENNEDYOn October 8, 1971, the Regional Director for Re-gion 10 issued a Decision and Direction of Election inthe above-entitled proceeding, in which he found ap-propriate, and directed an election in, the Petitioner'srequested unit of production and maintenance em-ployees at the Employer's Birmingham, Alabama,plant, including,inter alia,certain intermittently em-ployed welders as the equivalent of regular part-timeemployees, if they met an eligibility formula devised byhim. Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed a timelyrequest for review of the Regional Director's decisionon the ground that in not excluding from the unit allpart-time welders as casual employees, he departedfrom officially reported precedent. On November 4,1971, the National Labor Relations Board by tele-graphic order granted the request for review and stayedthe election pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its authority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under review andmakes the following findings:As found by the Regional Director, the Employer isengaged in fabricating ornamental iron, and at times itsbusiness increases to the point where even with over-time its regular full-time welder mechanics merely havetime to lay out the ornamental ironwork. When thisoccurs the Employer makes use of a pool of some 27welders, fully employed elsewhere, to complete thiswork after day-shift operations end.' They do not workany fixed schedule of hours, may work so many hoursas they wish, and when they work are unsupervised.Nor do they receive any of the fringe benefits providedfor full-time employees. However, a number of suchwelders, as revealed by the record, have histories ofsubstantial employment in this capacity by the Em-ployer.The record indicates that, aside from the pool of part-time welders, theEmployer employs 20 regular full-time welder mechanics, 4 truckdnvers, 6to 20 laborers, 2 painters, and I part-time maintenance employeeThe Regional Director rejected the Employer's con-tention that all part-time welders are casual employees,and he devised a formula whereby their inclusion in theunit and eligibility to vote would be predicated on theirperformance of some work for the Employerin at leasttwo calendar quarters of the year preceding October1971andin the period beginning July 1, 1971, to thepayroll period immediately preceding October 8, 1971,the date he issued his decision. The parties had notproposed any formulas of their own.The Employer in its request for review contends thatthe Regional Director erred in not excluding from theunit all of the welders in questionas casualemployees.In view of the fact that some of these welders havesubstantial histories of employment by the Employerand when employed perform work similar to that doneby regular full-time weldermechanics,we find no meritin this contention.2However, we believe that the eligibility formula de-vised by the Regional Director is too broad as it couldconfer eligibilityon anemployee who had worked aslittle as 2 days in a 1-year period. Selection of an eligi-bility formula for the part-time welders depends on acareful balancing of the factors of length, regularity,and currency of employment giving due regard to theindustry involved.' The Employer's principal custom-ers are in the housing and construction industries, andbecause of the seasonality of those industries businessusually experiences a slack period in the fall of the year,beginning in September or October, during whichperiod its need for the part-time welders drops sharply.In cases involving year-round operations with fluctuat-ing need for extra or on-call employees, the Board hasfound it equitable to include in the unit, on the basis ofavailable records of employment, all extra or part-timeemployees who had workeda minimumof 15 days inthe calendar quarter preceding the eligibility date,` rea-soning that devoting that much time to unit work evi-denced a substantial and continuing interest in the unit.Further, where such fluctuating need shows a seasonalpattern-as in the instant case-and the timing of theelection may tend to exclude employees with substan-tial records of employment during peak periods, theformula has been modified to include employees whoworked a minimum of 15 days in either of the twoSeeFresno Auto Auction, Inc.,167 NLRB 878, 879,Scoa, Inc.,140NLRB 1379, 1381,Motor Transport Labor Relations, Inc.,139 NLRB 70,72 See alsoN.L.R.B.v.AtkinsonDredging Company,329 F 2d 158, 162(C.A. 4) The case ofHaag Drug Company, Incorporated,146 NLRB 798,relied onby theEmployer, is inapposite as there the part-time employeeinvolved was not shown to have had a history of substantial part-timeemploymentC.T.L Testing Laboratories, Inc.,150 NLRB 982, 985.SeeScoa,Inc, supra Motor Transport Labor Relations Inc., supraAsthe Employer has a substantial year-round complement of regular full-timeemployees,there are lacking some of the considerations which justify adop-tion of more liberal eligibility standards in operations where the unit comple-ment is made up predominantly of intermittent employees.195 NLRB No. 55 DANIEL ORNAMENTAL IRON CO.3-month periods immediately preceding the date of is-suance of the direction of election.' We find the latterformula appropriate herein. Therefore, part-time em-ployees satisfying this criterion in either of the two3-month periods immediately preceding the date belowshall be eligible to vote.Accordingly, we shall remand the case to the Re-gional Director for the purpose of conducting an elec-tion pursuant to his Decision and Direction of Election,as modified herein, except that the payroll period for'C.T..L TestingLaboratories,Inc. supra;RobertW Hunt Company,Inc,150 NLRB 986335determining eligibility shall be that immediatelypreceding the date ofissuance.6'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc,156 NLRB 1236,NL.R.B. vWyman-Gordon Co,394 U.S 759Accordingly,it is hereby directed that a corrected election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 10 within 7 daysof the date of this Decision on Review The Regional Director shall makethe list available to all parties to the election. No extension of time to filethis list shall be granted by the Regional Director except in extraordinarycircumstances.Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed.